1    JENNIFER D. REECE (Tex. Bar No. 00796242)
     Email: reecej@sec.gov
2
     Attorneys for Plaintiff
3    U.S. Securities and Exchange Commission
     801 Cherry Street, Suite 1900, Unit 18
4    Fort Worth, Texas 76102
     Phone: 817-978-6442
5    Fax: 817-978-4927
6    Local Counsel:
     LYNN M. DEAN (Cal. Bar No. 205562)
7    Email: deanl@sec.gov_
     U.S. Securities and Exchange Commission
8    444 South Flower Street, Suite 900
     Los Angeles, California 90071
9    Phone: 323-965-3245
     Fax: 213-443-1904
10
11                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
12
                              SOUTHERN DIVISION
13
14
       SECURITIES AND EXCHANGE                    Case No. 8:19-cv-499-JVS-KES
15     COMMISSION,
16                                                AGREED PARTIAL JUDGMENT
                   Plaintiff,
17                                                AS TO DEFENDANT
             vs.                                  KENT R.E. WHITLEY
18
       KENT R.E. WHITNEY, DAVID
19     LEE PARRISH, THE CHURCH
       FOR THE HEALTHY SELF A/K/A
20     CHS TRUST, AND CHS ASSET
21     MANAGEMENT INC.,
22                 Defendants.
23
24
           The Securities and Exchange Commission filed a Complaint and Defendant
25
     Kent R. E. Whitney (“Defendant”): entered a general appearance; consented to the
26
     Court’s jurisdiction over Defendant and the subject matter of this action; consented
27
28                                            1
1    to entry of this Agreed Partial Judgment (“Judgment”) without admitting or
2    denying the allegations of the Complaint (except as to jurisdiction and except as
3    otherwise provided herein in paragraph V); waived findings of fact and
4    conclusions of law; and waived any right to appeal from this Judgment:
5                                              I.
6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
7    Defendants is permanently restrained and enjoined from violating, directly or
8    indirectly, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5
9    promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
10   instrumentality of interstate commerce, or of the mails, or of any facility of any
11   national securities exchange, in connection with the purchase or sale of any
12   security:
13         (a)    to employ any device, scheme, or artifice to defraud;
14         (b)    to make any untrue statement of a material fact or to omit to state a
15                material fact necessary in order to make the statements made, in the
16                light of the circumstances under which they were made, not
17                misleading; or
18         (c)    to engage in any act, practice, or course of business which operates or
19                would operate as a fraud or deceit upon any person.
20         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22   binds the following who receive actual notice of this Order by personal service or
23   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
24   (b) other persons in active concert or participation with Defendant or with anyone
25   described in (a).
26                                            II.
27         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
28                                             2
1    that Defendant is permanently restrained and enjoined from violating Section 17(a)
2    of the Securities Act [15 U.S.C. § 77q(a)] in the offer or sale of any security by the
3    use of any means or instruments of transportation or communication in interstate
4    commerce or by use of the mails, directly or indirectly:
5          (a)    to employ any device, scheme, or artifice to defraud;
6          (b)    to obtain money or property by means of any untrue statement of a
7                 material fact or any omission of a material fact necessary in order to
8                 make the statements made, in light of the circumstances under which
9                 they were made, not misleading; or
10         (c)    to engage in any transaction, practice, or course of business which
11                operates or would operate as a fraud or deceit upon the purchaser.
12         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
13   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
14   binds the following who receive actual notice of this Order by personal service or
15   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
16   (b) other persons in active concert or participation with Defendant or with anyone
17   described in (a).
18                                            III.
19         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
20   that Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest
21   thereon, and a civil penalty, if so ordered by the Court, pursuant to Section 20(d) of
22   the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act
23   [15 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the
24   disgorgement and civil penalty upon motion of the Commission. Prejudgment
25   interest shall be calculated from September 11, 2014, based on the rate of interest
26   used by the Internal Revenue Service for the underpayment of federal income tax
27   as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s
28                                             3
1    motion for disgorgement and/or civil penalties, and at any hearing held on such a
2    motion: (a) Defendant will be precluded from arguing that he did not violate the
3    federal securities laws as alleged in the Complaint; (b) Defendant may not
4    challenge the validity of the Consent or this Final Judgment; (c) solely for the
5    purposes of such motion, the allegations of the Complaint shall be accepted as and
6    deemed true by the Court; and (d) the Court may determine the issues raised in the
7    motion on the basis of affidavits, declarations, excerpts of sworn deposition or
8    investigative testimony, and documentary evidence, without regard to the standards
9    for summary judgment contained in Rule 56(c) of the Federal Rules of Civil
10   Procedure. In connection with the Commission’s motion for disgorgement and/or
11   civil penalties, the parties may take discovery, including discovery from
12   appropriate non-parties.
13                                            IV.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
15   Consent is incorporated herein with the same force and effect as if fully set forth
16   herein, and that Defendant shall comply with all of the undertakings and
17   agreements set forth therein.
18                                            V.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
20   for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
21   Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by
22   Defendant, and further, any debt for disgorgement, prejudgment interest, civil
23   penalty or other amounts due by Defendant under this Final Judgment or any other
24   judgment, order, consent order, decree or settlement agreement entered in
25   connection with this proceeding, is a debt for the violation by Defendant of the
26   federal securities laws or any regulation or order issued under such laws, as set
27   forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
28                                             4
1                                              VI.
2          The Asset Freeze provisions of the Court’s March 14, 2019 Temporary
3    Restraining Order and Orders: (1) Freezing Assets; Prohibiting the Destruction of
4    Documents; (3) Granting Expedited Discovery; (4) Requiring Defendants to
5    Surrender Passports; and (5) Requiring Accountings (“TRO”) [Doc. 15], and the
6    Court’s March 14, 2019 Order Appointing Receiver [Doc. 16] shall remain in full
7    force and effect pending further order of this Court.
8                                             VII.
9          IT IS FURTHER ORDERED that this Court shall retain jurisdiction over
10   this action for the purpose of implementing and carrying out the terms of all orders
11   and decrees which may be entered herein and to entertain any suitable application
12   or motion for additional relief within the jurisdiction of this Court.
13                                            VIII.
14         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
15   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
16   without further notice.
17         IT IS SO ORDERED.
18
19   Dated: June 20, 2019.
20
21                                           ________________________________
22                                           UNITED STATES DISTRICT JUDGE
                                             JAMES V. SELNA
23
24   Presented by:
     Jennifer D. Reece
25   Attorney for Plaintiff
     Securities and Exchange Commission
26
27
28                                              5
1    Approved as to form:
2    /s/ Kenneth White
3    Kenneth White
     Brown, White & Newhouse LLP
4    333 South Hope Street, 40th Floor
5    Los Angeles, California 90071
     Phone: 213-613-9446
6    kwhite@brownwhitelaw.com
7    Attorney for Defendant

8
9    /s/ Jennifer D. Reece
10   Jennifer D. Reece
     U.S. Securities and Exchange Commission
11   801 Cherry Street, Suite 1900, Unit 18
12   Fort Worth, Texas 76102
     Phone: 817-978-6442
13   reecej@sec.gov
14   Attorney for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        6
